373 U.S. 378
83 S.Ct. 1313
10 L.Ed.2d 420
ILLINOIS et al.v.UNITED STATES et al.
No. 937.
Supreme Court of the United States
May 20, 1963
Rehearing Denied June 17, 1963.

See 374 U.S. 858, 83 S.Ct. 1867.
William G. Clark, Atty. Gen. of Illinois, Edward V. Hanrahan, Sp. Asst. Atty. Gen., Harold A. Cowen, Asst. Atty. Gen., and S. Ashley Guthrie, for appellants.
Robert W. Ginnane and Stanton P. Sender, for the United States and the Interstate Commerce Commission.
James J. Magner, Frederick E. Stout and L. Agnew Myers, Jr., for appellee Chicago North Shore & Milwaukee Railway.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.